Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s comments in his Amendment/Request for consideration of claims of 12/02/21 and based on current claims juxtaposed Terminal Disclaimer thereto, Examiner is hereby allowing claims 1 – 21.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…detect a switch from a restricted operating system to an unrestricted operating system; and in response to detecting the switch, invoke a dormant executable to install an unrestricted application in the unrestricted operating system…” as best illustrated by FIG. 6, and in such a manner as recited in independent claim 1.

“…hardware to execute instructions to: predict a first quantity of computing devices to switch from a restricted operating system to an unrestricted operating system based on telemetry data; and allocate hardware resources from one or more servers to service
requests by the first quantity of the computing devices for an executable to upgrade a restricted version of a software application to an unrestricted version…” as best illustrated by FIG. 6, and in such a manner as recited in independent claim 8 and 15.




2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192